Citation Nr: 9910851	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-34 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disabilities.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The appellant served on active duty from March 1979 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


REMAND

During the appellant's hearings at the RO in May 1998 and a 
videoconference hearing before a member of the Board in 
November 1998, he testified that he was seen at VA medical 
facilities in the early 1980s for complaints pertaining to 
his knees and ankles on two occasion in Illinois and once in 
Mississippi, and at the Alpha Medical Clinic.  He also stated 
that that he was recently furnished a knee brace and 
medication by the VA.  During the May 1998 hearing he further 
indicated that in 1997 he underwent surgery on his right 
knee.  Of record are private medical reports pertaining to 
surgery on the right ankle in August 1997 but there are no 
records regarding any recent right knee surgery. 

The record reflects that the appellant was examined for 
compensation purposes at the VA medical facility in Chicago, 
Illinois in September 1980, March 1981, and April 1983.  It 
is unclear whether the veteran was referring to these 
examinations or actual treatment at the VA outpatient clinic.  
There are no records regarding treatment at the VA medical 
facility in Mississippi.  The Board is of the opinion that 
these VA and private medical records should be obtained.  

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a right knee disability on a secondary basis, 
a review of the November 1997 rating action and the statement 
of the case reflects that the RO's denial was based in part 
on the following: "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome".  This 
is the standard for determining new and material evidence as 
set forth by the United States Court Of Appeals For Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The United States Court of Appeals for the Federal Circuit 
has held that this standard is an incorrect interpretation of 
the regulation, 38 C.F.R. § 3.156(a) (1998) and thus cannot 
not be used as the basis for the denial.  Hodge V. West, No 
98-7017 (Fed. Cir. Sept. 16, 1998).  38 C.F.R. § 3.156 
provides that new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Court has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Court stated that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. 

In view of these facts, the case is REMANDED for the 
following actions:

1.  The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
disabilities in issue since his release 
from active duty which are not of record.  
This information is to include the 
treatment dates and locations of the VA 
medical facilities regarding treatment in 
the 1980s and current treatment, the 
Alpha Medical Clinic, and the reports 
pertaining to the recent knee surgery.

2.  The RO also notify the appellant that 
he may submit additional evidence and 
arguments in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  Evidence which would be 
beneficial in establishing his claims 
would include competent medical evidence 
which tends to show that his current 
bilateral ankle disorders are related to 
his military service and competent 
medical evidence which tends to show that 
his left knee disability either caused or 
aggravates his right knee disorder.

3.  Thereafter, in conjunction with any 
additional information furnished by the 
appellant, the RO should obtain copies of 
any treatment records, apparently in the 
early 1980s, from the VA medical facility 
in West Side Chicago, Illinois and all 
record from the VA Medical center in 
Jackson, Mississippi. 

4.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the issues in 
appellate status, to include 
consideration of the criteria set forth 
in the Hodge and Allen cases.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The Board implies no 
conclusions, either legal or factual by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or the United States Court Of 
Appeals For Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court Of Appeals For Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




